Case 1:21-cv-05160-LDH-RER Document 1 Filed 09/16/21 Page 1 of 5 PageID #: 1




  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK


  VICTOR ALCORN,
                                 Plaintiff,
                                                            Docket No. 1:21-cv-05160
         - against –

  COX MEDIA, L.L.C.

                                 Defendant.



                                       COMPLAINT

         Plaintiff Victor Alcorn (“Plaintiff”) by and through his undersigned counsel, as

  and for his Complaint against Cox Media, L.L.C. (“Defendant”) hereby alleges as

  follows:

                               NATURE OF THE ACTION

         1.      This is an action for copyright infringement under Section 501 of the

  Copyright Act. This action arises out of Defendant’s unauthorized reproduction,

  distribution and public display of a copyrighted photograph of an automobile accident,

  owned and registered by Plaintiff, a New York-based photographer. Accordingly,

  Plaintiff seeks monetary relief under the Copyright Act of the United States, as amended,

  17 U.S.C. § 101 et seq.

                              JURISDICTION AND VENUE

         2.      This claim arises under the Copyright Act, 17 U.S.C. § 101 et seq., and

  this Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§ 1331

  and 1338(a).
Case 1:21-cv-05160-LDH-RER Document 1 Filed 09/16/21 Page 2 of 5 PageID #: 2




           3.    This Court has personal jurisdiction over Defendant because Defendant is

  organized and/or transacts business in New York and maintains its principal headquarters

  in the State of New York.

           4.    Venue is proper in this District pursuant to 28 U.S.C. § 1391(b).


                                          PARTIES

           5.    Plaintiff is a professional photographer in the business of licensing his

  work for a fee, having a usual place of business at P.O. Box 662, Medford, New York

  11763.

           6.    Upon information and belief, Defendant is a limited liability company

  duly organized and existing under the laws of Delaware, with place of business at 555

  Sunrise Highway, West Babylon, New York 11704.

           7.    Defendant is registered to do business in the State of New York.

           8.    At all times material hereto, Defendant has owned and operated a website

  at the URL: https://www.wsbradio.com (the “Website”).

                                 STATEMENT OF FACTS

           A.    Background and Plaintiff’s Ownership of the Photograph

           9.    Plaintiff created a photograph of an automobile accident in Long Island

  (“Photograph”). A true and correct copy of the Photograph is attached hereto as Exhibit

  A.

           10.   Plaintiff then licensed the Photograph to the New York Post, which

  published an article on November 29, 2015 entitled “Woman survives car crash, does

  trying to retrieve her things” at URL: https://nypost.com/2015/11/29/woman-survives-
Case 1:21-cv-05160-LDH-RER Document 1 Filed 09/16/21 Page 3 of 5 PageID #: 3




  car-crash-dies-trying-to-retrieve-her-things/. A true and correct copy of the New York

  Post article is attached hereto as Exhibit B.

         11.     Plaintiff is the author of the Photograph and has at all times been the sole

  owner of all rights, title and interest in and to the Photograph, including the copyright

  thereto.

         12.     The Photograph was registered with the U.S. Copyright Office and was

  given Copyright Registration Number VA 2-094-558, with effective date of March 6,

  2018 (the “558 Registration”). A true and correct copy of the 558 Registration is attached

  hereto as Exhibit C.

         B.      Defendant’s Infringing Activities

         13.     On or about November 30, 2015, Defendant re-published the Photograph

  on its commercial Website entitled “Woman Survives Car Crash, Killed Trying to

  Retrieve Personal Items” at URL https://www.wsbradio.com/news/national/woman-

  survives-car-crash-killed-trying-retrieve-personal-items/lTXg3hR3xKSpitfWnrgSkJ/

  (the “Infringing Article”). True and correct copies of screenshots of the Infringing

  Article is attached hereto as Exhibit D.

         14.     Commercial advertisements appear adjacent to the Photograph as

  displayed on the Website.

         15.     Defendant did not license the Photograph from Plaintiff for its Infringing

  Article, nor did Defendant have Plaintiff’s permission or consent to reproduce, distribute

  or publicly display the Photograph on its Website.

                                  CLAIM FOR RELIEF
                              (COPYRIGHT INFRINGEMENT)
                                  (17 U.S.C. §§ 106, 501)
Case 1:21-cv-05160-LDH-RER Document 1 Filed 09/16/21 Page 4 of 5 PageID #: 4




         16.     Plaintiff incorporates by reference each and every allegation contained in

  Paragraphs 1-15 above.

         17.     Defendant infringed Plaintiff’s copyright in the Photograph by

  reproducing, distributing and publicly displaying the Photograph as part of the Infringing

  Article.

         18.     Defendant is not, and has never been, licensed or otherwise authorized to

  reproduce, publicly display, distribute and/or use the Photograph.

         19.     The acts of Defendant complained of herein constitute infringement of

  Plaintiff’s copyright and exclusive rights under copyright law in violation of Sections 106

  and 501 of the Copyright Act, 17 U.S.C. §§ 106 and 501.

         20.     As a direct and proximate cause of the infringement by the Defendant of

  Plaintiff’s copyright and exclusive rights under copyright law, Plaintiff is entitled to

  damages and Defendant’s profits pursuant to 17 U.S.C. § 504(b) for the infringement.

                                   PRAYER FOR RELIEF

         WHEREFORE, Plaintiff respectfully requests judgment as follows:

         1.      That Defendant be adjudged to have infringed upon Plaintiff’s copyright

                 in the Photograph in violation of 17 U.S.C §§ 106 and 501;

         2.      That Plaintiff be awarded actual damages per each work and/or

                 Defendant’s profits, gains or advantages of any kind attributable to

                 Defendant’s infringement of Plaintiff’s Photograph pursuant to 17 U.S.C.

                 § 504(b);

         3.      That Defendant be required to account for all profits, income, receipts, or

                 other benefits derived by Defendant as a result of its unlawful conduct;
Case 1:21-cv-05160-LDH-RER Document 1 Filed 09/16/21 Page 5 of 5 PageID #: 5




         4.     That Defendant be enjoined from displaying the Photograph on the

                Website;

         5.     Plaintiff be awarded his costs pursuant to Fed.R.Civ.P. 54(d).

         6.     That Plaintiff be awarded pre-judgment interest; and

         7.     Such other and further relief as the Court may deem just and proper.

                              DEMAND FOR JURY TRIAL

         Plaintiff hereby demands a trial by jury on all issues so triable in accordance with

  Federal Rule of Civil Procedure 38(b).


  Dated: New Rochelle, New York
         September 16, 2021

                                                          LIEBOWITZ LAW FIRM, PLLC
                                                          By: /s/jameshfreeman/
                                                          James H. Freeman
                                                          1333A North Ave, Ste. 762
                                                          New Rochelle, New York 11580
                                                          Tel: (516) 233-1660
                                                          JF@LiebowitzLawFirm.com

                                                          Attorney for Plaintiff
                                                          Victor Alcorn
